Judgments, Supreme Court, New York County (Charles Tejada, J.), rendered August 3, 2000, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life and 12 years to life, respectively, and convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a concurrent term of 41/2 to 9 years, unanimously affirmed.
The verdict convicting defendant of criminal possession of a weapon in the second degree was based on legally sufficient evidence and was not against the weight of the evidence. Not only was defendant’s possession of a loaded weapon presumptive evidence of his intent to use it unlawfully against another (Penal Law § 265.15 [4]; People v Chronopoul, 181 AD2d 686 [1992], lv denied 79 NY2d 998 [1992]), but defendant also pointed it at the pursuing police officers, which warrants an inference of unlawful intent (id.).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.